UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 2086 20-2745790 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Jan Norelid, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Clayton E. Parker, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Matthew Ogurick, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| 1 Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securitiesto be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Share (1)(2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock,$0.001 par value 19,659,805 $ 0.60 $ 11,795,883 $ 362.13 Total 19,659,805 $ 0.60 $ 11,795,833 $ 362.13 (1) The 19,659,805 shares of our Common Stock being registered hereunder are being registered for sale by the selling stockholders named in the Prospectus and such indeterminate number of additional shares of common stock issuable for no additional consideration by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. (2) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based on the closing price of $0.60 on the OTC Bulletin Board on September 20, 2007. (3) Registration fee was paid on July 20, 2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. 2 Table of Contents PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED SEPTEMBER 21 2007 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS CELSIUS HOLDINGS, INC. 19,659,805 SHARES OF COMMON STOCK This Prospectus relates to the sale of up to 19,659,805 shares of the common stock, par value $0.001 per share, of Celsius Holdings, Inc., of which (a) 13,193,305 shares are issuable by the Company to Fusion Capital Fund II, LLC, an Illinois limited liability company to be sold by Fusion Capital, (b) 2,500,000 shares may be sold by Anthony Baudanza, (b) 2,500,000 shares may be sold by John Nugent, (c) 75,000 shares may be sold by MidSouth Capital, Inc. upon their exercise of warrants, and (d) 1,391,500 shares may be sold by Gregory Horn, a director of the Company (collectively, the “Selling Stockholders”). Please refer to “Selling Stockholders” beginning on page 11. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive proceeds from the sale of our shares by the Selling Shareholders. Our Common Stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “CSUH”.On September 20, 2007, the closing price as reported was $0.60. Fusion Capital is an "underwriter" within the meaning of the Securities Act of 1933. Other selling stockholders may be deemed to be an "underwriter" within the meaning of the Securities Act of 1933. INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS BEFORE INVESTING. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: , , 2007 3 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 4 Forward Looking Statements 6 Summary Financial Date 6 Risk Factors 7 Use of Proceeds 11 Selling Stockholders 11 The Fusion Transaction 13 Plan of Distribution 16 Legal Proceedings 17 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 19 Description of Securities 20 Interests of Named Experts 21 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 21 Organization Within Last Five Years 21 Description of Business 22 Management’s Discussion and Analysis or Plan of Operation 28 Description of Property 33 Certain Relationships and Related Transactions 33 Market for Common Equity and Related Stockholder Matters 34 Executive Compensation 36 Changes in and Disagreements with Accountants 38 Available Information 38 Financial Statements F-1 Part II II-1 Signatures II-6 PROSPECTUS SUMMARY Business Celsius Holdings, Inc (the “Company”) is in the business of producing, distributing and marketing functional beverages. We are a Nevada corporation.We operate in the United States through our wholly-owned subsidiaries, Celsius Inc. and Celsius Netshipments, Inc.Celsius, Inc. acquired the operating business of Elite FX, Inc. (“Elite”) through a reverse merger on January 26, 2007 (the “Merger Agreement”).Celsius, Inc. is in the business of developing and marketing functional beverages in the functional beverage category of the beverage industry.Celsius® was Elite’s first commercially available product. Celsius is a calorie burning soda. Celsius is currently available in five (5) flavors, cola, ginger ale, lemon/lime, orange and wild berry. Celsius Netshipments, Inc., incorporated in Florida on March 29, 2007, is in the business of selling Celsius, Inc.’s products via the internet. We have suffered losses from operations, have a stockholders’ deficit, and have a negative working capital. Our auditors have raised substantial doubt that we will be able to continue as a going concern.Management entered into a financing agreement on June 22, 2007 with Fusion Capital Fund II, LLC (“Fusion”), to provide funds needed to increase liquidity, fund growth, and implement its business plan. However, no assurances can be given that the Company will be able to raise sufficient financing through this agreement. Management estimates that we need to raise an additional $8 (eight) million in order to implement our business plan. 4 Table of Contents Our principal executive offices are located at th Avenue, Delray Beach, FL 33483. Our telephone number is (561) 276-2239 and our website is http://www.celsius.com. Through a link on our website we provide free access to our Code of Business Conduct and Ethics for our directors, officers and employees, available on our website, and we will post on our website any waivers of, or amendments to, such code of ethics. A copy of such Code is available as Exhibit 14.1 hereto.We intend to make certain charters of the committees of our Board of Directors (the “Board”) available on our website in the future. Our website and the information contained therein or linked thereto do not constitute part of and are not incorporated by reference into this Prospectus. The Offering Fusion Capital, a Selling Stockholder under this Prospectus, is offering for sale up to 13,193,305 shares of our Common Stock hereto.On June 22, 2007, we entered into a common stock purchase agreement (the “Purchase Agreement”) with Fusion Capital, an Illinois limited liability company.Under the Purchase Agreement, Fusion Capital is obligated, under certain conditions, to purchase shares from us in an aggregate amount of $16.0 million from time to time over a twenty-five (25) month period.We have sold 3,168,305 shares of Common Stock to Fusion Capital under the Purchase Agreement for total gross proceeds of $1,000,000.We have authorized up to an additional of 10,000,000 shares of our Common Stock for sale to Fusion Capital under the Purchase Agreement. As of September 21, 2007, there were 104,559,863 shares of our Common Stock outstanding (44,081,295 shares held by non-affiliates) excluding the 10,000,000 shares offered by Fusion Capital pursuant to this Prospectus which it has not yet purchased from us.The 13,193,305 shares being registered on behalf of Fusion Capital in the accompanying Registration Statement represents 11.5% of the total Common Stock outstanding or 29.9% of the non-affiliates shares outstanding as of the date hereof. The number of shares ultimately offered for sale by Fusion Capital is dependent upon the number of shares purchased by Fusion Capital under the Purchase Agreement. We do not have the right to make any additional sales of our shares to Fusion Capital until the U.S. Securities and Exchange Commission (the “SEC”) has declared effective the registration statement of which this Prospectus is a part of (the “Registration Statement”). After the SEC has declared effective such Registration Statement, we have the right but not the obligation from time to time to sell our shares to Fusion Capital in amounts between $100,000 and $1.0 million depending on certain conditions.We have the right to control the timing and amount of any sales of our shares to Fusion Capital.The purchase price of the shares sold to Fusion Capital pursuant to the Purchase Agreement will be equal to the lower of (i) the lowest sale price of our Common Stock on the purchase date to Fusion Capital or (ii) the arithmetic average of the (3) three lowest closing sale prices of our Common Stock during the twelve (12) consecutive business days prior to a purchase date to Fusion Capital. Fusion Capital shall not have the right nor the obligation to purchase any shares of our Common Stock on any business day that the price of our Common Stock is below $0.45.The Purchase Agreement may be terminated by us at any time at our discretion without any cost to us.The Purchase Agreement may be terminated by Fusion Capital in the event that the SEC has not declared the registration statement of which this Prospectus is a part of effective on or before December 31, 2007. In connection with the Purchase Agreement, we entered into a registration rights agreement with Fusion Capital (the “Registration Agreement”). Pursuant to the Registration Agreement, we are obligated to file a registration statement with the SEC covering the shares of Common Stock underlying the Purchase Agreement.A copy of each of which was filed as Exhibit 10.1 and 10.2, respectively to our Current Report on Form 8-K as filed with the SEC on June 25, 2007 and each of which is incorporated herein in its entirety by reference. In addition to those shares being offered by Fusion Capital as described above, 2,500,000 shares are being offered by Anthony Baudanza, 2,500,000 shares are being offered for sale by John Nugent, 75,000 shares are being offered by MidSouth Capital, Inc. upon their exercise of warrants and 1,391,500 shares are being offered for sale by Gregory Horn, a director of the Company. Mr. Baudanza purchased 200,000 shares of common stock of Elite on or about August 1, 2006 from Elite at a purchase price equal to $0.50 per share pursuant to a private placement.Upon the consummation of the Merger Agreement, these 200,000 shares were converted into 5,348,985 shares of our Common Stock. Of the 5,348,985 shares of our Common Stock beneficially owned by Mr. Baudanza, 2,500,000 are being registered hereunder pursuant to that certain Registration Rights Agreement (the “Registration Rights Agreement”), dated on or about January 26, 2007, by and among the Company, Investa Capital Partners, Inc., those subscribers of a private placement whose names and signatures appear on the signature page to the Registration Rights Agreement, Mr. Nugent, Mr. Baudanza and Mr. Horn.A copy of the Registration Rights Agreement is attached as Exhibit 4.3 to the Company’s Current Report on Form 8-K as filed with the SEC on February 2, 2007. Mr. Nugent purchased 200,000 shares of common stock of Elite on or about August 1, 2006 from Elite at a purchase price equal to $0.50 per share pursuant to a private placement. 5 Table of Contents Upon the occurrence of the Merger Agreement, these 200,000 shares were converted into 5,348,985 shares of Common Stock.Of the 5,348,985 shares of Common Stock beneficially owned by Mr. Nugent, 2,500,000 are being registered hereunder pursuant to the Registration Rights Agreement. MidSouth Capital, Inc. an investment banking firm, received as placement agent for the Fusion Capital financing, a warrant to purchase 75,000 shares at a price of $1.31 per share and will receive as compensation two and a half percent (2.5%) of the proceeds that we in the future receive from Fusion Capital. As of September 21, 2007, we have paid $25,000 to MidSouth Capital. The warrant expires on June 22, 2012. Mr. Horn, a director of the Company, acquired 1,391,500 shares of Common Stock pursuant to that certain Grant, dated on or about January 26, 2007 (the “Grant”), issued by the Company to Mr. Horn in consideration of: (i) the covenants and representations made by Mr. Horn therein, (ii) Mr. Horn’s agreement to effectuate the termination of Specialty Nutrition Group, Inc.’s consulting agreement with Elite dated June 2006, as amended on August 18, 2006 and (iii) Mr. Horn’s complete and un-revocable assignment of all right, title and interest in the “Celsius” trademark to Elite and/or its successors.The 1,391,500 shares were valued by the Company at the time of the transaction at $250,000, or $0.18 per share.A copy of said Grant is attached as Exhibit 10.1 to the Company’s Current Report on Form 8-K as filed with the SEC on February 2, 2007.Of the 1,391,500 shares acquired pursuant to the Grant, all 1,391,500 shares are being registered hereunder pursuant to the Registration Rights Agreement. Common Stock Offered 19,659,805 shares by the Selling Stockholders Offering Price Market price Common Stock Currently Outstanding 104,559,863 shares as of September 21, 2007 Use of Proceeds We will not receive any proceeds of the shares offered by the Selling Stockholders.See “Use of Proceeds”. Risk Factors The securities offered hereby involve a high degree of risk. See “Risk Factors”. Over-the-Counter Bulletin Board Symbol CSUH.OB FORWARD-LOOKING STATEMENTS Information included or incorporated by reference in this Prospectus may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may”, “should”, “expect”, “anticipate”, “estimate”, “believe”, “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. This Prospectus contains forward-looking statements, including statements regarding, among other things, (a) our projected sales and profitability, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans and (e) our anticipated needs for working capital. These statements may be found under “Management’s Discussion and Analysis or Plan of Operations” and “Description of Business”, as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Prospectus will in fact occur. SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis or Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this Prospectus. The statement of operations and balance sheet data from December 31, 2006 are derived from our audited financial statements included in the Company’s Current Report on Form 8-K as filed with the SEC on May 15, 2007. The unaudited statement of operations and balance sheet data for the six (6) months ended June 30, 2007 and 2006, was derived from our Quarterly Report on Form 10-QSB. 6 Table of Contents For the Six (6) Months Ended June 30, For the Year Ended December 31, 2007 2006 2006 2005 (Unaudited) (as restated) (Unaudited) STATEMENT OF OPERATIONS Revenue $ 617,058 $ 615,647 $ 1,297,086 $ 425,832 Total Operating Expenses 1,905,006 587,778 1,789,800 947,920 Net Loss 1,845,213 467,248 1,454,353 852,628 As of June 30, 2007 As of December 31, 2006 (Unaudited) (as restated) BALANCE SHEET DATA Cash $ 261,056 $ 28,579 Total Assets 1,146,220 833,082 Total Liabilities 2,191,575 2,453,009 Stockholders’ Deficiency 1,045,355 1,619,927 WHERE YOU CAN FIND US Our principal executive offices are located at th Avenue, Delray Beach, FL 33483. Our telephone number is (561) 276-2239 and our website is http://www.celsius.com. RISK FACTORS An investment in our Common Stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this Prospectus before investing in our Common Stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this Prospectus, the words “we”, “our” or “us” refer to the Company and not to the Selling Stockholders. We have a limited operating history with significant losses and expect losses to continue for the foreseeable future The Company was incorporated in the State of Nevada on April 26, 2005 under the name “Vector Ventures Corp.” The Company changed its name to “Celsius Holdings, Inc.” on December 26, 2006. We are a holding company and carry on no operating business except through our direct wholly-owned subsidiaries, Celsius, Inc. and Celsius Netshipments, Inc. Celsius, Inc. was incorporated in Nevada on January 18, 2007, and merged with Elite FX, Inc. on January 26, 2007, which was incorporated in Florida on April 22, 2004. Celsius Netshipments, Inc. was incorporated in Florida on March 29, 2007. It is difficult to evaluate our business future and prospects as we are a young company with a limited operating history. At this stage of our business operations, even with our good faith efforts, potential investors have a high probability of losing their investment. Our future operating results will depend on many factors, including the ability to generate sustained and increased demand and acceptance of our products, the level of our competition, and our ability to attract and maintain key management and employees. We have yet to establish any history of profitable operations.We have incurred annual operating losses of $1,454,353, $852,628 and $87,946, respectively, during the past three (3) fiscal years of operation.We have incurred an operating loss during the first six (6) months ending June 30, 2007 of $1,845,213. As a result, at June 30, 2007 we had an accumulated deficit of $4,240,140. Our revenues have not been sufficient to sustain our operations.We expect that our revenues will not be sufficient to sustain our operations for the foreseeable future.Our profitability will require the successful commercialization of our current product Celsius® and any future products we develop.No assurances can be given when this will occur or that we will ever be profitable. 7 Table of Contents We will require additional financing to sustain our operations and without it we may not be able to continue operations At June 30, 2007, we had a working capital deficit of $1,107,402.
